647 S.E.2d 99 (2007)
STATE
v.
Jonathan Denard BOYCE.
No. 129A06.
Supreme Court of North Carolina.
May 22, 2007.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for Jonathan Denard Boyce.
Thomas J. Keith, District Attorney, for State.
The following order has been entered on the motion filed on the 18th day of May 2007 by Attorney General for Extension of Time to File Brief:
"Motion Allowed. Attorney General shall have up to and including the 26th day of June 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 22nd day of May 2007."